DETAILED ACTION
This office action is in response to the amendments to the claims filed on 08 October 2021.  Claims 1 – 14 and 25 are pending and currently being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The previously made double patenting rejections are hereby withdrawn in view of cancellation of Claims 15 – 22.

Claim Objections
Claim 9 is objected to because of the following informalities:
In Re Claim 9, the phrase “to a pressure 35 MPa and 110 MPa” in Line 3 would be clearer if replaced with the phrase --to a pressure between 35 MPa and 110 MPa--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112 (a)
The previously made 112 (a) rejections are hereby withdrawn in view of suitable amendments to the claims submitted with applicant’s response.

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Re Claim 6, the phrase “a valve“ in Line 4 is a second positive recitation of the same phrase introduced via amendment in Claim 1 and is therefore indefinite.  For the purpose of prior art analysis, the phrase --the valve-- will be assumed instead.   
In Re Claim 14, the phrase “a hydrogen fluid inlet” in Line 3 is indefinite because the hydraulic supply station (12) has nothing to do with hydrogen (which is the gas being compressed) and therefore does not have a hydrogen fluid inlet.  As mentioned in the previous office action, for the purpose of prior art analysis, the phrase --a hydraulic fluid inlet-- will be assumed instead.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Van de Velde (PG Pub US 20110189029 A1) in view of Kleibrink (PG Pub US 20030031565 A1) and further in view of Otsuki (PG Pub US 20160115850 A1).

In Re Claim 1, with reference to the Figure 9 embodiment, Van de Velde teaches a method of controlling the injection of hydraulic fluid (paragraphs [0008] – [0012]) into a high-pressure diaphragm gas compressor (paragraph [0031] discloses a “diaphragm pump”, the cited diaphragm pump is capable of use as a gas compressor as evidenced by Kleibrink which discloses a structurally similar diaphragm used to compress gas {Figure 1 and paragraph [0018]}) comprising a hydraulic system (Figure 9, hydraulic fluid motor 108 drives the diaphragm compressor, and pump 958 compensates for leakage losses of the hydraulic fluid) 

    PNG
    media_image1.png
    434
    715
    media_image1.png
    Greyscale

Annotated Figure 9 of Van de Velde
comprising a low pressure part (region including the reservoir 170 and the inlet side of pump 958) and a high pressure part (includes several components such as 950, 918, including the hydraulic fluid chamber in paragraph [0010]; hydraulic fluid chamber is labeled 121 in Figure 9) (see annotated Figure 9 above), the method comprising: - measuring a representation of pressure (via a pressure sensor 138 – see paragraph [0038] which discloses detecting and measure a pressure) in the high-pressure part (950, 918, 121 - paragraph [0010] discloses that hydraulic fluid is contained in the hydraulic fluid chamber) of the hydraulic system (Figure 9) of the diaphragm compressor (paragraph [0031]: “diaphragm pump”); the high pressure part including a hydraulic fluid chamber (121), separated from a gas chamber (for process fluid 116 inside 122) by a diaphragm (122), and - maintaining a desired pressure (between lower setpoint 806 and upper setpoint 808 in Figure 8) in the high-pressure part (paragraph 
However, Van de Velde does not disclose a lower compressor head and an upper compressor head.
Nevertheless, Kleibrink discloses a high pressure part (1, 2; Figure 2) of a hydraulic system of a diaphragm compressor (paragraph [0018] and Figure 2), the high pressure part includes a lower compressor head (1) having a hydraulic fluid chamber (“oil space” in paragraph [0018]) separated from an upper compressor head (2) having a gas chamber (“gas space” in paragraph [0018]) by a diaphragm (4) (paragraph [0018] and Figure 2).

    PNG
    media_image2.png
    728
    1150
    media_image2.png
    Greyscale

Annotated Figure 2 of Kleibrink and Figure 9 of Van de Velde
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to substitute the diaphragm pump of Van de Velde with the diaphragm compressor of Kleibrink, by replacing the piston 5 of  Kleibrink with a connection to the hydraulic working fluid line 110 of Van de Velde -, connecting the process fluid input line adjacent label 118 of Van de Velde to the process fluid input connection adjacent to label 6 of Kleibrink, and connecting the process fluid output line adjacent label 126 of Van de Velde to the process fluid output connection adjacent label 7 of Kleibrink, because it is a simple substitution of one known element for another to obtain predictable results –  "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." KSR Intl. Co. v. Teleflex Inc. at 420, 82 USPQ2d at 1397; The rigid requirement of a teaching, suggestion, or 
However, Van de Velde and Kleibrink do not disclose that the injection assembly comprises “a valve” (in addition to output valve 954 of Kleibrink).
Nevertheless, with reference to Figure 3, Otsuki teaches a valve (84 is described as a proportional valve, where the degree of opening of the valve is controlled by a controller in order to adjust the flow rate of pump 82’s output). The injection pump (82) is establishing the pressure potential of injection of hydraulic fluid in the injection assembly (82, 84) when the valve (84) is closed (none of the pump output is bypassed when the valve is closed, i.e. suction flow rate and discharge flow rate are equal – paragraph [0055]).

    PNG
    media_image3.png
    724
    1115
    media_image3.png
    Greyscale


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate the adjustment valve (“a valve”) of Otsuki in a bypass conduit from injection pump of Van de Velde for the purpose of controlling the flow rate of the pump without having to change the pump motor speed.  As stated in paragraph [0057] of Otsuki, the flow rate can be controlled by merely controlling valve (84).  The modification also reduces the likelihood of fluctuations because the pump speed is fixed (Otsuki paragraph [0057] states that the pump 82 can be fixed to, for instance, a rated revolution speed and a high speed revolution speed of the order capable of disregarding the occurrence of fluctuations).  In the modified apparatus, the adjustment valve (84) of Otsuki is “a valve” (applicant’s element 6), and the valve (954) of Van de Velde is “an output valve” (applicant’s element 38).

In Re Claim 2, Van de Velde, Kleibrink and Otsuki disclose all the limitations of Claim 1, and Van de Velde further teaches that the amount (paragraph [0037] discloses hydraulic fluid volume) of the added hydraulic fluid (172) to the high-pressure part (950, 918, 121 - paragraph [0031] discloses hydraulic fluid in chambers) substantially corresponds to the amount of leaked hydraulic fluid (paragraph [0067] discloses that changes in hydraulic fluid volume occur due to leakage or loss of hydraulic fluid from the hydraulic pump system) from the high-pressure part (950, 918, 121) to a low-pressure part (outside the high pressure part - for a leak to occur, the pressure in the hydraulic 

In Re Claim 3, Van de Velde, Kleibrink and Otsuki disclose all the limitations of Claim 1, and Van de Velde further teaches that the amount (paragraph [0037] discloses a hydraulic fluid volume) of the added hydraulic fluid (172) to the high-pressure part (950, 918, 121) is added to the high-pressure part (950, 918, 121) in discontinuous periods (paragraph [0040] states that pressure measurements are taken at the end of the suction stroke and injection pump 158 is controlled accordingly, therefore no addition of hydraulic fluid is made in the middle of the suction stroke, i.e. not in the period of time that the suction stroke is taking place, therefore the addition of hydraulic fluid is made in discontinuous time periods) of time (represented by the amount of time that pump 958 is operated until the lost volume hydraulic fluid is compensated, see paragraph [0067] which discloses that changes in hydraulic fluid volume occur due to leakage or loss of hydraulic fluid from the hydraulic pump system) under the control of the controller (132) on the basis of said measured pressure (by sensor 138) (paragraph [0055] defines a desired range of hydraulic fluid volumes for correct or optimum operation of the hydraulic diaphragm pump, and that a hydraulic fluid volume controlling pump may be controlled to add hydraulic fluid from the pump system if a measured pressure differential value exceeds the upper setpoint value).

In Re Claim 4, Van de Velde, Kleibrink and Otsuki disclose all the limitations of Claim 1, and Van de Velde further teaches that the diaphragm compressor (paragraph 

In Re Claim 5, Van de Velde, Kleibrink and Otsuki disclose all the limitations of Claim 1, and Van de Velde further teaches that peak pressure of the high-pressure part (958, 918) of the hydraulic system (108, 110, 112) of the diaphragm compressor (122) pressurizing a gas is controlled by an injection assembly (958, 954) (leakage results in drop of pressure, which would go back up when the leaked fluid is compensated) (paragraph [0055] and Figure 9) wherein:
- the injection assembly (958, 954) forming part of a hydraulic fluid path (from 958 to 121) between a low- pressure part (170, 172, 162, 164, 166) of the hydraulic system and the high-pressure part (950, 918, 121)(paragraph [0067] and Figure 9),
- the injection pump (958) establishing a flow of hydraulic fluid from the low- pressure part (170, 172, 162, 164, 166) to the high-pressure part (950, 918, 121) when the output valve (954) is open (954 is a check valve, therefore flow can only occur when it is open)(paragraph [0069] and Figure 9), and wherein
 - a pressure sensor (138) establishing a feedback signal representing the pressure in the high-pressure part (950, 918, 121)(paragraphs [0038], [0039]; Figure 9), 
wherein the injection pump (958) is establishing a pressure potential of injection of hydraulic fluid in the injection assembly (958, 954) when the output valve (954) is closed (950 experiences pressure of hydraulic fluid in 121, therefore pump 958 would have to build up pressure before valve 954 can open) (the function of a pump is to increase pressure, therefore initiating operation of the pump creates a pressure potential that pumps hydraulic fluid through supply line 950)(paragraph [0067]; Figure 9), and 

Although Van de Velde and Kleibrink do not disclose that the injection assembly has a valve in addition to the output valve, however, with reference to Figure 3, Otsuki discloses a valve (84 is described as a proportional valve, where the degree of opening of the valve is controlled by a controller in order to adjust the flow rate of pump 82’s output) (paragraph [0055]; Figure 3). The injection pump (82) is establishing the pressure potential of injection of hydraulic fluid in the injection assembly (82, 84) when the valve (84) is closed (none of the pump output is bypassed when the valve is closed, i.e. suction flow rate and discharge flow rate are equal)(paragraph [0055]; Figure 3).

In Re Claim 6, Van de Velde, Kleibrink and Otsuki disclose all the limitations of Claim 1, and Van de Velde further discloses that the amount of hydraulic fluid injected into the high-pressure part (950, 918, 121) in a compression cycle (i.e. a combination of the suction stroke and compression stroke of the diaphragm) is determined by the established pressure potential of injection of hydraulic fluid (paragraph [0012] teaches providing a volume of hydraulic fluid to the at least one hydraulic fluid chamber in response to the pressure difference measured, a pressure potential is established when 

In Re Claim 7, Van de Velde, Kleibrink and Otsuki disclose all the limitations of Claim 1, however Van de Velde does not disclose the relative percentage between the peak pressure target value and desired pressure of gas leaving a chamber.
Nevertheless, paragraph [0019] of Kleibrink discloses a peak pressure target value (“maximum oil pressure”) for the hydraulic fluid, and a desired pressure of gas leaving the pumping chamber (“expected gas pressure”).  The pressure of the hydraulic fluid is a variable that affects the resulting flow pressure of process gas during the discharge stroke, therefore the peak pressure target value of the hydraulic fluid is a result effective variable.  Paragraph [0019] of Kleibrink also states that the maximum hydraulic fluid (oil) pressure (i.e the peak pressure target value) should be 10 % above 
Although the claimed range of 20 % - 15 % for the peak pressure relative to the desired pressure of Van de Velde has not been explicitly disclosed by Kleibrink, the range would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Van de Velde (PG Pub US 20110189029 A1) in view of Kleibrink (PG Pub US 20030031565 A1) and in view of Otsuki (PG Pub US 20160115850 A1) and further in view of Veilleux (PG Pub US 20180283284 A1).
In Re Claim 8, Van de Velde, Kleibrink and Otsuki disclose all the limitations of Claim 1, although Van de Velde discloses a differential pressure sensor (138) which is mounted to the high pressure part (950, 918, 121) via conduit (142), and which also 
Nevertheless, Veilleux discloses a differential pressure sensor (50) comprising a housing (60) in which a cylinder (70) with a piston (100) in fluidic connection with the hydraulic fluid of a high-pressure part (outlet line of pump 22 via feed line 80) is located, a displacement member (102) and a displacement sensor (62), wherein the pressure of the hydraulic fluid in the high-pressure part (outlet line of pump 22 via feed line 80) is physically displacing the displacement member (102) (paragraph [0029], Lines 12 – 15) and wherein the size of the displacement is measured by the displacement sensor (paragraph [0029], Lines 10 – 11).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate the differential pressure sensor of Veilleux as the differential pressure sensor of Van de Velde / Kleibrink / Otsuki because the signal provided is less susceptible to pressure ripples or pressure oscillations caused by the pumps that pressurize the fluid in the fluid control system (paragraph [0029] of Veilleux).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Van de Velde (PG Pub US 20110189029 A1) in view of Kleibrink (PG Pub US 20030031565 A1) and in view of Otsuki (PG Pub US 20160115850 A1) and further in view of Mao (PG Pub US 20030089117 A1).
In Re Claim 9, Van de Velde, Kleibrink and Otsuki disclose all the limitations of Claim 1, however, they do not disclose that the diaphragm compressor used for pressurizing hydrogen gas to a pressure between 35 MPa and 110 MPa.
Nevertheless, Mao discloses that a diaphragm compressor (paragraph [0045]) is used for pressurizing hydrogen gas (paragraph [0007], Lines 2 – 3) in a high-pressure storage (paragraph [0007], Lines 1 – 2) of a hydrogen refueling station (paragraph [0006], Line 2) to a pressure as high as 200 MPa (paragraph [0045], Lines 7 – 10) which includes the claimed range between 35 MPa and 110 MPa.  The pressure to which the hydrogen gas is compressed is a variable that results in a suitable pressure level for storage in a storage tank of a hydrogen fueling station (paragraph [0008] of Mao), the pressure has therefore been established as a result effective variable.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to design the diaphragm compressor of Van de Velde / Kleibrink / Otsuki such that it pressurizes hydrogen gas to pressures between 35 MPa and 110 MPa as taught by Mo because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 


Claims 10 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Van de Velde (PG Pub US 20110189029 A1) in view of Kleibrink (PG Pub US 20030031565 A1) and in view of Otsuki (PG Pub US 20160115850 A1).

In Re Claim 10, with reference to the embodiment of Figure 9, Van de Velde teaches a diaphragm compressor (paragraph [0031] discloses a “diaphragm pump”, the cited diaphragm pump is capable of use as a compressor as evidenced by Kleibrink which discloses a structurally similar diaphragm used to compress gas {Figure 1 and paragraph [0018]}) for pressurizing a gas to a pressure between 10 MPa and 110 MPa (this recitation has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Furthermore, it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex part Masham, 2 USPQ2d 1647 (1987)), the diaphragm compressor comprising: - an injection assembly (958, 954) forming part of a hydraulic fluid path (paragraph [0067] discloses supplying hydraulic fluid to hydraulic fluid chambers 121, which means there is a path) between a low- pressure part (170, 172, 162, 164, 166) of the hydraulic system and the high-pressure part (950, 918, 121), the 
However, Van de Velde does not disclose a lower compressor head and an upper compressor head.
Nevertheless, Kleibrink discloses a high pressure part (1, 2; Figure 1) of a hydraulic system of a diaphragm compressor (paragraph [0018] and Figure 1), the high pressure part includes a lower compressor head (1) having a hydraulic fluid chamber (“oil space” in paragraph [0018]) separated from an upper compressor head (2) having a gas chamber (“gas space” in paragraph [0018]) by a diaphragm (4) (paragraph [0018] and Figure 1).

    PNG
    media_image4.png
    708
    1206
    media_image4.png
    Greyscale

Annotated Figure 1 of Kleibrink and Figure 9 of Van de Velde
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to substitute the diaphragm pump of KSR Intl. Co. v. Teleflex Inc. at 420, 82 USPQ2d at 1397; The rigid requirement of a teaching, suggestion, or motivation to combine known elements in order to show obviousness has been rejected. Id. At 398,419 (2007).  This a rationale that can be used to support a conclusion of obviousness (MPEP 2141, Section III, rationale B).
However, Van de Velde and Kleibrink do not disclose that the injection assembly comprises “a valve” (in addition to output valve 954 of Kleibrink).
Nevertheless, with reference to Figure 3, Otsuki teaches a valve (84 is described as a proportional valve, where the degree of opening of the valve is controlled by a controller in order to adjust the flow rate of pump 82’s output). The injection pump (82) is establishing the pressure potential of injection of hydraulic fluid in the injection assembly (82, 84) when the valve (84) is closed (none of the pump output is bypassed when the valve is closed, i.e. suction flow rate and discharge flow rate are equal – paragraph [0055]).

    PNG
    media_image3.png
    724
    1115
    media_image3.png
    Greyscale

Annotated excerpt of Figure 9 of Van de Velde and Figure 3 of Otsuki
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate the adjustment valve (“a valve”) of Otsuki in a bypass conduit from injection pump of Van de Velde for the purpose of controlling the flow rate of the pump without having to change the pump motor speed.  As stated in paragraph [0057] of Otsuki, the flow rate can be controlled by merely controlling valve (84).  The modification also reduces the likelihood of fluctuations because the pump speed is fixed (Otsuki paragraph [0057] states that the pump 82 can be fixed to, for instance, a rated revolution speed and a high speed revolution speed of the order capable of disregarding the occurrence of fluctuations).  In the modified apparatus, the adjustment valve (84) of Otsuki is “a valve” (applicant’s 

In Re Claim 11, Van de Velde, Kleibrink and Otsuki disclose all the limitations of Claim 10, and Van de Velde further teaches that the injection pump (958) is adapted to establish a flow of hydraulic fluid from the low- pressure part (hydraulic fluid 172 in reservoir 170 flows through low pressure conduit 162 into the pump) to the high-pressure part (the pump pressurizes the hydraulic fluid and delivers pressurized hydraulic fluid through high pressure conduit 950) when the output valve (954) is open (954 is a check valve which allows fluid to flow into 950 but blocks fluid flow in the opposite direction); although Van de Velde does not disclose “a valve”, however, with reference to Figure 3, Otsuki teaches an injection assembly (82, 84) comprising a valve (84 is described as a proportional valve, where the degree of opening of the valve is controlled by a controller in order to adjust the flow rate of pump 82’s output). The injection pump (82) is furthermore adapted to establish a pressure potential in the injection assembly (82, 84) when the valve (84) is closed (none of the pump output is bypassed when the valve is closed, i.e. suction flow rate and discharge flow rate are equal – paragraph [0055]).

In Re Claim 12, Van de Velde, Kleibrink and Otsuki disclose all the limitations of Claim 10, and Van de Velde further discloses that the pressure potential (when the pump is turned on to compensate for the leakage volume) of injection of hydraulic fluid 

In Re Claim 13, Van de Velde, Kleibrink and Otsuki disclose all the limitations of Claim 10, and Van de Velde further discloses that in addition to the hydraulic fluid path (paragraph [0067] discloses supplying hydraulic fluid to hydraulic fluid chambers 121, which means there is a path) between the low-pressure part (170, 172, 162, 164, 166) and the high-pressure part (950, 918, 121), the low-pressure part (170, 172, 162, 164, 166) also includes a forward path (162) and a return path (174); although Van de Velde does not disclose “a valve”, however, Otsuki discloses wherein a valve (84) is located in the return path (through filter 85) for controlling flow of hydraulic fluid from the injection pump (82).  In the modified apparatus, the return path (174) of Van de Velde would include valve (84) of Otsuki, this return path (similar to 174) of Van de Velde is connected to a hydraulic fluid reservoir (bottom portion of 170 filled with hydraulic fluid; note that the reservoir is inside a hydraulic fluid supply station which includes supply conduit 164).

In Re Claim 14, Van de Velde, Kleibrink and Otsuki disclose all the limitations of Claim 13, and Van de Velde further teaches that the forward path (162) fluidly connects the injection pump (958, because fluid 172 can enter 162) to a hydraulic fluid supply station (170, 164 and 174 combined) comprising at least one inner wall (top/ceiling wall of 170 connected to 174) positioned between a hydraulic fluid inlet (174) from the hydraulic fluid reservoir (170) and the forward path (162) and wherein a hydraulic fluid .


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Van de Velde (PG Pub US 20110189029 A1) in view of Kleibrink (PG Pub US 20030031565 A1) and in view of Otsuki (PG Pub US 20160115850 A1) and in view of Veilleux (PG Pub US 20180283284 A1) and further in view of Mao (PG Pub US 20030089117 A1).
In Re Claim 25, Van de Velde, Kleibrink and Otsuki disclose all the limitations of Claim 1, and Van de Velde further discloses a differential pressure sensor (138) comprising a housing (every sensor must have a housing) connected to a compressor head (104, 126) and the hydraulic fluid system (121 via conduit 142), and also discloses that the diaphragm compressor (disclosed as a diaphragm pump) is controlled by a controller (132) according to the method of Claim 1, however, Van de Velde does not disclose all the claimed details of the pressure sensor.
Nevertheless, Veilleux discloses a differential pressure sensor (50) comprising a housing (60) comprising a piston (100) movably mounted in a cylinder (70), the cylinder (70) is fluidically connected (via conduits 80 and 82) to a high pressure part of a fluid system (i.e. outlet line of pump 22 , via feed line 80), wherein the piston (100) is adapted to be moved in a first direction (from right to left in Figure 1 which would be away from the compressor head in the modified apparatus) by the pressure of the fluid in the high pressure part (outlet line of pump 22), the piston is thereby adapted to move a displacement member (102) is movably attached to the housing (60) by one or more 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate the differential pressure sensor of Veilleux as the differential pressure sensor of Van de Velde / Kleibrink / Otsuki because the signal provided is less susceptible to pressure ripples or pressure oscillations caused by the pumps that pressurize the fluid in the fluid control system (paragraph [0029] of Veilleux).
However, Van de Velde, Kleibrink, Otsuki and Veilleux do not disclose that the diaphragm compressor is part of a hydrogen fueling station.
Nevertheless, Mao discloses that a compressor (paragraph [0007]) is part of a hydrogen fueling station (paragraph [0006]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to utilize the diaphragm compressor of Van de Velde / Kleibrink / Otsuki / Veilleux as a compressor in a hydrogen fueling station as taught by Mao because the a diaphragm isolates the moving mechanical parts of the compressor from the hydrogen gas, thus preventing contamination of the hydrogen gas.


Response to Arguments
Applicant has argued on Page 9 of Applicant’s response that “The examiner refers to paragraph 10 in Velde for a description of the high- and low- pressure parts”.
Examiner’s Response: No reference was made to paragraph 10 for a description of the LOW pressure part.  The examiner clarifies that the low pressure part includes the reservoir (170) and the inlet side of pump (958).  This is exactly what applicant’s low pressure part 4 includes (reservoir 11 and injection pump 5 – see figure 2).  The high pressure part of Van de Velde includes several components including the hydraulic fluid chamber in paragraph [0010] (also see 121 in Figure 9).  This is exactly what applicant’s high pressure part 1 includes (hydraulic fluid chamber 23 – see figure 2).

Applicant has argued on Page 10 of Applicant’s response that “Finally, the injection assembly described in amended claim 1 includes an injection pump, an output valve and a valve. Such an injection assembly is simply not described in Velde”.
Examiner’s Response: Applicant has not presented any arguments addressing the Otsuki reference which was relied upon to disclose “a valve” (84, Figure 3).  This valve (84) of Otsuki is being incorporated beside the pump (958) of Van de Velde.  The injection assembly of Van de Velde includes injection pump (958) and “output valve” (954).

Applicant has argued on Page 11 of Applicant’s response that “Kleibrink does not disclose the injection assembly described in amended claim 1 and therefore there is no suggestion in Kleibrink to establish a pressure potential in such an injection assembly 
Examiner’s Response: The Figure 1 embodiment of Kleibrink discloses an “output valve” (8, paragraph [0019]) and an injection assembly including and injection pump described as “external pump” in paragraph [0019].  A pump, by definition, increases fluid pressure, therefore a pressure potential must be established between the pump inlet and pump outlet.  The pressure potential is the difference between pump outlet pressure and pump inlet pressure, which is established when the pump is in operation (for evidence thereof, see US patent: US 4488626 A, Column 3, Lines 4 – 6: “The diameter of the impeller establishes a centrifugal pump pressure potential or maximum pressure the pump can develop”).  The “external pump” adds hydraulic fluid to hydraulic fluid chamber (“oil space” in paragraph [0018]) via an “output valve” (8) (paragraph [0019]).

Applicant has argued on Page 11 of Applicant’s response that “The Examiner is of the opinion that the pump denoted 958 and the check valve denoted 954 in Velde is an injection assembly as described in amended claim 1 (see item 58 of the Office Action). Applicant respectfully disagrees, and even if it was, the pump 958 and valve 954 do not establish a pressure potential controlled by a controller. In paragraph 69 of Velde, the only paragraph describing the valve 954, the valve 954 is described as one of several valves used to control or prevent backflow and or pressure surges in hydraulic flow lines. Accordingly, no establishing of a pressure potential is described in Velde”.
Examiner’s Response: A pump (958 of Van de Velde), by definition, increases fluid pressure, therefore a pressure potential must be established between the pump inlet and pump outlet.  The pressure potential is the difference between pump outlet pressure and pump inlet pressure, which is established when the pump is in operation (for evidence thereof, see US patent: US 4488626 A, Column 3, Lines 4 – 6: “The diameter of the impeller establishes a centrifugal pump pressure potential or maximum pressure the pump can develop”).  The pump (958) is clearly controlled by controller (132) as stated in paragraph [0039], therefore, by controlling the pumps, the controller controls the pressure potential.

Applicant has argued on Page 12 of Applicant’s Response that “the compressor is for pressurizing a gas to a pressure between 35MPa and 110MPa. This clearly distinguishes the compressor described in amended claim 10 from low pressure type pumps and compressors”
Examiner’s Response: The examiner has relied upon the Mao reference (which applicant has not specifically addressed) to disclose that diaphragm compressors are capable of producing pressures as high as 200 MPa (paragraph [0045]).


Pertinent Prior Art
The following prior art is not being relied upon, it is being made of record because it is considered to be pertinent to applicant’s disclosure.  Handke (US Patent 4,488,626 A) discloses in Column 3, Lines 4 – 6: “The diameter of the impeller 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746